PRIMO WATER CORPORATIONAMENDMENT NO. 2 TO THE SEVERANCE AND NON-COMPETITION PLAN
RECITALS
A.Primo Water Corporation (the “Company”) established the Cott Corporation
Severance and Non-Competition Plan effective February 18, 2009, as amended by
the amendment to the Cott Corporation Severance and Non-Competition Plan dated
effective August 1, 2018 (collectively, the “Plan”).
B.Pursuant to articles of amalgamation filed March 2, 2020, the Company has
changed its name from “Cott Corporation” to “Primo Water Corporation”.
C.Pursuant to Section 8.4 of the Plan, the board of directors of the Company
wish to amend the Plan to reflect this name change effective March 2, 2020 as
hereinafter set forth.
NOW THEREFORE, the Plan is hereby adopted on this 13th day of March 2020, to
reflect the following amendment effective as of March 2, 2020:
1.Amendment to Plan
Each instance of the Plan where “Cott Corporation” is referred to, including the
title of the Plan, shall be replaced with “Primo Water Corporation”. For greater
certainty, the Plan shall hereafter be referred to as the “Primo Water
Corporation Severance and Non-Competition Plan”.
Except as otherwise expressly provided herein, all of the terms, conditions and
provisions of the Plan shall remain the same, and the Plan, as amended hereby,
shall continue in full force and effect.
7043294


